 Case 3:18-cv-00428-DMS-MDD Document 610 Filed 08/11/21 PageID.9971 Page 1 of 11




 1
     BRIAN BOYNTON                               Lee Gelernt*
 2   Acting Assistant Attorney General           Judy Rabinovitz*
     CHRISTOPHER P. TENORIO                      Anand Balakrishnan*
 3
     Deputy Assistant Attorney General           Daniel A. Galindo (SBN 292854)
 4   WILLIAM C. PEACHEY                          AMERICAN CIVIL LIBERTIES
 5   Director                                    UNION FOUNDATION
     Office of Immigration Litigation            125 Broad St., 18th Floor
 6   WILLIAM C. SILVIS                           New York, NY 10004
 7   Assistant Director                          T: (212) 549-2660
     Office of Immigration Litigation            F: (212) 549-2654
 8   SARAH B. FABIAN                             lgelernt@aclu.org
 9   Senior Litigation Counsel                   jrabinovitz@aclu.org
     NICOLE N. MURLEY                            abalakrishnan@aclu.org
10   Senior Litigation Counsel                   dgalindo@aclu.org
11   Office of Immigration Litigation
     U.S. Department of Justice                  Bardis Vakili (SBN 247783)
12   Box 868, Ben Franklin Station               ACLU FOUNDATION OF
13   Washington, D.C. 20044                      SAN DIEGO & IMPERIAL
     Telephone: (202) 532-4824                   COUNTIES
14   Fax: (202) 616-8962                         P.O. Box 87131
15                                               San Diego, CA 92138-7131
   RANDY S. GROSSMAN                             T: (619) 398-4485
16 Acting United States Attorney                 F: (619) 232-0036
17 SAMUEL W. BETTWY                              bvakili@aclusandiego.org
   Assistant U.S. Attorney
18 California Bar No. 94918                      Stephen B. Kang (SBN 292280)
19 Office of the U.S. Attorney                   Spencer E. Amdur (SBN 320069)
   880 Front Street, Room 6293                   AMERICAN CIVIL LIBERTIES
20 San Diego, CA 92101-8893                      UNION FOUNDATION
21 619-546-7125                                  39 Drumm Street
   619-546-7751 (fax)                            San Francisco, CA 94111
22                                               T: (415) 343-1198
23 Attorneys for Federal Respondents-            F: (415) 395-0950
   Defendants                                    skang@aclu.org
24                                               samdur@aclu.org
25
                                                 Attorneys for Petitioners-
26                                               Plaintiffs
27                                               *Admitted Pro Hac Vice
28
 Case 3:18-cv-00428-DMS-MDD Document 610 Filed 08/11/21 PageID.9972 Page 2 of 11




 1
                                UNITED STATES DISTRICT COURT
 2                            SOUTHERN DISTRICT OF CALIFORNIA
 3
     MS. L, et al.,                                       Case No. 18cv428 DMS MDD
 4
 5                    Petitioners-Plaintiffs,
                                                          JOINT STATUS REPORT
 6         vs.
 7
   U.S. IMMIGRATION AND CUSTOMS
 8 ENFORCEMENT, et al.,
 9
                      Respondents-Defendants.
10
11
12         On July 6, 2021, the Court ordered the parties to file a Joint Status Report (JSR)

13 by 3:00 pm on August 11, 2021, in anticipation of the status conference scheduled
14
     at 1:30 pm on August 13, 2021. ECF No. 603. In accordance with this order of the
15
16 Court, the parties provide the below JSR.
17
18
     ///
19
20
21 ///
22
23
24 ///
25
26
27
28
 Case 3:18-cv-00428-DMS-MDD Document 610 Filed 08/11/21 PageID.9973 Page 3 of 11




     I.      DEFENDANTS’ POSITIONS
 1
 2        A. Update Regarding Government’s Implementation of Settlement
 3           Agreement

 4           SETTLEMENT                   DESCRIPTION                        NUMBER
                PROCESS
 5       Election Forms 1            Total number of executed          455 (266 Parents/189
                                     election forms received                Children)2
 6                                   by the Government
                                        • Number who elect             293 (163 Parents/130
 7                                          to receive                       Children)
                                            settlement
 8                                          procedures
                                        • Number who                    162 (103 Parents/59
 9                                          waive settlement                 Children)3
                                            procedures
10       Interviews                  Total number of class                       1804
11                                   members who received
                                     interviews
12                                      • Parents who                             94
                                            received
13                                          interviews
                                        • Children who                            86
14                                          received
                                            interviews
15
16
17
18
19
20
     1
     The number of election forms reported here is the number received by the Government as of
21 August 2, 2021.
22 The number of children’s election forms is lower than the number of parent election forms
   2

     because in many instances a parent electing settlement procedures submitted an election form on
23 his or her own behalf or opposing counsel e-mailed requesting settlement implementation for the
   entire family, but no separate form was submitted on behalf of the child.
24   3
     The number of children’s waivers is lower because some parents have submitted waivers only
25 andthemselves
   for             and some parents who have waived reunification also waived settlement procedures
        have therefore not provided a form for the child.
26 4 Some individuals could not be interviewed because of rare languages; these individuals were
   placed in Section 240 proceedings. This number includes credible fear and reasonable fear
27 interviews, as well as affirmative asylum interviews.
28

                                                   1                                   18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 610 Filed 08/11/21 PageID.9974 Page 4 of 11




 1       Decisions                    Total number of CFI/RFI                       73 5
                                      decisions issued for
 2                                    parents by USCIS
                                          • Number of parents                       71 6
 3                                           determined to
                                             establish CF or RF
 4                                           upon review by
                                             USCIS
 5                                        • Number of parents                        2
                                             whose CF or RF
 6                                           finding remains
                                             negative upon
 7                                           review by USCIS
                                      Total number of CFI                           73 7
 8                                    decisions issued for
                                      children by USCIS
 9                                        • Number of                               73 8
                                             children
10                                           determined to
                                             establish CF by
11                                           USCIS
                                          • Number of                                0
12                                           children
                                             determined not to
13                                           establish CF by
                                             USCIS
14                                    Total number of                                27
                                      affirmative asylum
15                                    decisions by USCIS
                                          • Number of parents                        3
16                                           granted asylum by
                                             USCIS
17
18
19   5
     This number is the aggregate of the number of parents whose negative CFI/RFI determinations
   were reconsidered, number of parents whose negative CFI/RFI determination was unchanged, and
20 individuals who were referred to 240 proceedings without interview because of a rare language.
   This number excludes 12 cases where a parent already had an NTA from ICE or was already
21 ordered removed by an IJ (which are included in the interview totals).
22   6
       This number includes parents who received positive CF/RF determinations upon reconsideration,
     parents who received a Notice to Appear based on their child’s positive CF determination, and
23   parents who were placed in Section 240 proceedings due to a rare language.
     7
       This number is the aggregate of the number of children who received a positive CF determination,
24   the number of children who received a negative CF determination, and children who were referred
     to 240 proceedings without interview because of a rare language.
25   8
       This number includes children who received a positive CF determination, children who received
26   a Notice to Appear as a dependent on their parent’s positive CF determination, and children who
     were placed in Section 240 proceedings due to a rare language.
27
28

                                                     2                                    18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 610 Filed 08/11/21 PageID.9975 Page 5 of 11



                                     • Number of parents                   6
 1                                       referred to
                                         immigration court
 2
                                     • Number of                          59
 3                                       children granted
                                         asylum by USCIS
 4                                   • Number of                          13
                                         children
 5                                       referred/returned
                                         to immigration
 6                                       court
 7   Removals                     Number of class                   103 Parents10
                                  members who have been
 8                                returned to their country
                                  of origin as a result of
 9                                waiving the settlement
                                  procedures
10
11     B. The President’s February 2, 2021 “Executive Order on the Establishment
          of Interagency Task Force on the Reunification of Families”
12
13         As noted in the parties’ March 10 filing, the parties have entered into
14 settlement negotiations which remain ongoing, and the Family Reunification Task
15
   Force (FRTF) is continuing its work both in parallel and in conjunction with these
16
17 settlement discussions. ECF No. 578. Since the creation of the FRTF, a total of 45
18 total separated children have been reunified with parents in the U.S and 59 people
19
   have been paroled as of August 10, 2021. The FRTF continues to focus on
20
21
22
23
24
25
   9
      This number includes children granted asylum as a dependent on their parent’s asylum
26 application.
27 10 This number is as of August 7, 2021.
28

                                              3                                18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 610 Filed 08/11/21 PageID.9976 Page 6 of 11




     establishing contact with all families and working to increase the rate of
 1
 2 reunifications.
 3
               The parties also are discussing settlement issues among themselves on a
 4
 5 regular basis, and the next formal Settlement Conference with Judge Dembin is
 6 scheduled on August 18, 2021. Issues previously reported on by Defendants in joint
 7
     status reports are now being addressed by the parties as part of the ongoing
 8
 9 settlement negotiations.
10
     II.       MS. L. PLAINTIFFS’ POSITIONS
11
           A. Steering Committee Outreach to Sponsors and Parents of Children of
12            Expanded Class Members
13
               The government has provided eleven lists identifying 1,134 children of
14
     expanded class members. The government has also identified 64 “recategorized”
15
     deported parents from the original class, who the Steering Committee has sought to
16
     contact as part of its efforts to reach members of the expanded class.11 The Steering
17
     Committee’s recent efforts have been targeted at locating the parents of this group
18
     of 1,198 (1,134 plus 64) children.12
19
20
21   11
       In its portion of the December 12, 2018 Joint Status Report, the government disclosed the
22   existence of what we call the “Recategorized Original Class”, i.e., members of the original class
     who were not identified as part of the government’s initial disclosures in the summer of 2018. The
23   government only provided contact information for this group in February 2019, after the Steering
24   Committee’s efforts to contact original class members had concluded – and so, as a logistical
     matter, the Steering Committee has conducted outreach to the 64 parents in this group who were
25   deported following separation from their children, as part of the Steering Committee’s efforts to
     contact expanded class members.
26
     12
          Because some of the parents of these children entered with more than one child, there are 1,082
27 parents in this combined group.
28

                                                       4                                  18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 610 Filed 08/11/21 PageID.9977 Page 7 of 11




 1         Of these 1,198 children, for 861 the Steering Committee has reached the
 2 parents (or their attorneys), or otherwise resolved the cases. This represents an
 3 increase of 31 children’s parents since our last status report. We describe below the
 4 status of our continuing efforts to reach the parents of the remaining 337 children,
 5 down from 368 in the last status report.
 6         The parents of 337 children fall into three groups; in all three, searches are
 7 ongoing. First, there are approximately 250 children whose parents are believed to
 8 have been removed from the United States following separation from their children.
 9 Second, there is a group of approximately 75 children whose parents are believed to
10 be in the United States. Third, there is a group of 12 children for whom the
11 government has not provided a phone number for the parent, child, sponsor or
12 attorney. There is one fewer child in this group since our last status report.
13         Steering Committee Efforts to Locate Parents
14         First, as previously reported, the Steering Committee attempts to reach all
15 parents, sponsors and attorneys by telephone. The Steering Committee has renewed
16 these efforts and had been engaged in an effort to reach parents, where possible, by
17 using the additional contact information provided by the government in late 2020
18 from databases of the Executive Office for Immigration Review and U.S. Customs
19 and Immigration Enforcement. This information includes phone numbers that had
20 not previously been disclosed for children and parents, as well as contact information
21 for a number of attorneys.
22         Where those efforts are not successful, the Steering Committee has engaged
23 in time-consuming and arduous on-the-ground searches for parents. These on-the-
24 ground searches have been focused abroad in the countries of origin of parents who
25 were removed from the United States following separation from their children.
26 These searches are ongoing by members of the Steering Committee, and we have
27 recently devoted additional resources to these efforts. As previously reported, on-
28

                                              5                              18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 610 Filed 08/11/21 PageID.9978 Page 8 of 11




 1 the-ground searches for separated parents are ongoing when it is safe to do so, but
 2 are limited and in some cases cannot take place due to risks associated with the
 3 COVID-19 pandemic.
 4         Also, as previously reported, the Steering Committee has established toll-free
 5 telephone numbers in the United States, Guatemala, Honduras, Mexico and El
 6 Salvador to receive inbound phone calls from potential members of the expanded
 7 class. The Steering Committee has distributed this number both by email and U.S.
 8 Mail to a number of non-governmental organizations and other community
 9 organizations in the United States, who may be able to help us locate parents because
10 they work in the communities these parents are likely to have contact with. In
11 addition, the Steering Committee sent letters in Spanish and English to
12 approximately 1,600 addresses provided by the government for the potential class
13 members that the Steering Committee has not yet reached. These letters explain our
14 role in this action and invite parents to contact the Steering Committee to call these
15 toll-free numbers. The Steering Committee continues to monitor voicemail boxes
16 reachable via these toll-free numbers, and plans to renew its mailing effort with the
17 new address information received for children and their attorneys from the
18 government.
19         Additionally, as previously reported, the Steering Committee has undertaken
20 broad-based media outreach efforts to publicize the toll-free phone numbers created
21 by the Steering Committee in Spanish language media. The Steering Committee has
22 also arranged for advertisements on Spanish language radio in Central America.
23 Those advertisements have begun airing. The Steering Committee continues to work
24 to identify opportunities to broadly disseminate the toll-free numbers through
25 various media to maximize visibility to potential Ms. L. class members, including
26 seeking to collaborate on such media outreach initiatives with other non-profit
27 organizations.
28

                                              6                             18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 610 Filed 08/11/21 PageID.9979 Page 9 of 11




 1         The Steering Committee also receives additional contact information for a
 2 limited number of families from third parties, including a number of non-
 3 governmental organizations. The Steering Committee uses that information to re-
 4 attempt telephonic communication with all families for whom new contact
 5 information has become available, in addition to the efforts underway using new
 6 information provided by the government as described above.
 7 III.    MMM-Dora Plaintiffs’ Report Regarding Settlement Implementation
 8
           The parties continue to work together to implement the Settlement Agreement
 9
     approved on November 15, 2018. Class counsel are providing the Government with
10
11 signed waiver forms as they are received from class members, and class counsel are
12
     continuing to work on outreach efforts to class members who may qualify for relief
13
14 under the settlement. The parties continue to meet and confer on issues related to
15 settlement implementation as they arise.
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              7                           18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 610 Filed 08/11/21 PageID.9980 Page 10 of 11




     DATED: August 11, 2021          Respectfully submitted,
 1
 2
                                     /s/ Lee Gelernt
 3                                   Lee Gelernt*
 4                                   Judy Rabinovitz*
                                     Anand Balakrishnan*
 5                                   Daniel A. Galindo (SBN 292854)
 6                                   AMERICAN CIVIL LIBERTIES UNION
                                     FOUNDATION
 7                                   125 Broad St., 18th Floor
 8                                   New York, NY 10004
                                     T: (212) 549-2660
 9                                   F: (212) 549-2654
10                                   lgelernt@aclu.org
                                     jrabinovitz@aclu.org
11                                   abalakrishnan@aclu.org
12                                   dgalindo@aclu.org
13                                   Bardis Vakili (SBN 247783)
14                                   ACLU FOUNDATION OF SAN DIEGO
                                     & IMPERIAL COUNTIES
15                                   P.O. Box 87131
16                                   San Diego, CA 92138-7131
                                     T: (619) 398-4485
17                                   F: (619) 232-0036
18                                   bvakili@aclusandiego.org
19
                                     Stephen B. Kang (SBN 292280)
20                                   Spencer E. Amdur (SBN 320069)
                                     AMERICAN CIVIL LIBERTIES UNION
21
                                     FOUNDATION
22                                   39 Drumm Street
                                     San Francisco, CA 94111
23
                                     T: (415) 343-1198
24                                   F: (415) 395-0950
                                     skang@aclu.org
25
                                     samdur@aclu.org
26
                                     Attorneys for Petitioners-Plaintiffs
27                                         *Admitted Pro Hac Vice
28

                                       8                              18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 610 Filed 08/11/21 PageID.9981 Page 11 of 11




 1                                   BRIAN BOYNTON
                                     Acting Assistant Attorney General
 2
                                     CHRISTOPHER P. TENORIO
 3                                   Deputy Assistant Attorney General
                                     WILLIAM C. PEACHEY
 4
                                     Director
 5                                   WILLIAM C. SILVIS
 6                                   Assistant Director

 7                                   /s/ Sarah B. Fabian
 8                                   SARAH B. FABIAN
                                     Senior Litigation Counsel
 9                                   FIZZA BATOOL
10                                   Trial Attorney
                                     Office of Immigration Litigation
11                                   Civil Division
12                                   U.S. Department of Justice
                                     P.O. Box 868, Ben Franklin Station
13                                   Washington, DC 20044
14                                   (202) 532-4824
                                     (202) 616-8962 (facsimile)
15                                   Sarah.B.Fabian@usdoj.gov
16
                                     Attorneys for Respondents-Defendants
17
18
19
20
21
22
23
24
25
26
27
28

                                       9                           18cv428 DMS MDD
